Citation Nr: 1043982	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-22 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for a stress fracture of 
the right foot.

2.  Entitlement to an initial rating beyond 10 percent for 
degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1962 to 
June 1965.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a July 2009 correspondence, the RO was informed by the 
Veteran's representative that the Veteran wished to withdraw his 
request for a hearing before the Board.  

In April 2010, the Board remanded the issues of entitlement to 
service connection for a left foot disorder, entitlement to an 
initial compensable rating for a stress fracture of the right 
foot, and entitlement to an initial rating beyond 10 percent for 
degenerative disc disease of the lumbar spine, for additional 
development.  The Board is satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  In this regard, the Veteran underwent a VA examination 
that was adequate for rating his service-connected disorders and 
that also provided a nexus opinion regarding his service 
connection claim.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The Veteran's right foot disability is best characterized as 
mild, and is manifested by tenderness and subjective symptoms of 
pain; it is not manifested by objective symptomatology of limited 
motion, weakness, instability, or abnormal weight bearing.  

3.  Throughout the rating period on appeal, the Veteran's 
service-connected lumbar disability has been manifested by 
complaints of pain, with objective findings of mild lumbar spine 
degenerative disc disease, no spasms, forward flexion to 90 
degrees, and a combined range of motion of the thoracolumbar 
spine of 240 degrees.

3.  A left foot disorder is not shown by the objective evidence 
of record to be related to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a compensable 
disability rating for a stress fracture of the right foot have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2010).  

2.  The criteria for an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2010). 

3.  The criteria for service connection for a left foot disorder 
have not been met.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5107 (West2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. T o overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2006 that fully addressed all notice 
elements regarding service connection, and an increased rating 
and was sent prior to the initial RO decision in this matter. The 
letter informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for obtaining 
evidence.  As to the issue of entitlement to a higher initial 
rating for a lumbar spine disorder, the Veteran's claim arises 
from his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of these claims.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.

These four factors are: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

First, the RO has obtained the service treatment records and VA 
treatment records as well as private treatment records.  And the 
Veteran has been examined in conjunction with his claims.  See 38 
C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate.  The 
examinations provided adequate basis for rating the Veteran's 
service-connected disorders.  As to left foot disorder, a VA 
examination was conducted after a review of the file and the 
examination provided an adequate basis for making a determination 
as to the etiology of the disorder.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available 
records and medical evidence have been obtained in order to make 
adequate determinations as to these claims.

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorders since he was last examined.  See 38 
C.F.R. § 3.327(a) (2010).  Although the Veteran has submitted 
evidence of a medical disability, and made a claim for the 
highest rating possible, he has not submitted evidence of 
unemployability, or claimed to be unemployable; therefore, the 
question of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Evaluations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).  A request for an increased rating must be 
viewed in light of the entire relevant medical history.  See 38 
C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 
282, 287 (1991).  However, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that "staged 
ratings are appropriate for an increased-rating claim when the 
factual findings show distinct periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  In cases where the original rating assigned 
is appealed, consideration must be given to whether the Veteran 
deserves a higher rating at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2010).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 38 
C.F.R. § 4.40 (2010).

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  See 38 
C.F.R. § 4.45 (2010).

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2010).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology. Any change in diagnostic code by a VA adjudicator 
must be specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran contends that his service-connected disabilities are 
more disabling than reflected in the current rating percentages 
assigned.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

1.  Stress Fracture of the Right Foot

The Veteran contends that he is entitled to a compensable 
disability rating for his service-connected stress fracture of 
the right foot.  The Veteran's foot disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this Code, 
moderate residuals of a foot injury warrant a 10 percent 
evaluation; moderately severe residuals warrant a 20 percent 
evaluation; and severe residuals warrant a 30 percent evaluation. 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  It is pointed 
out that in every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2010).  

As will be outlined below, the preponderance of the evidence 
demonstrates that the Veteran's right foot disability has been 
characterized by, at most, mild symptomatology.  As such, a 
compensable disability rating is not warranted.  

For historical purposes, the Veteran was granted service 
connection for stress fracture of the right foot in September 
1971.  A noncompensable disability rating was assigned under 
Diagnostic Code 5284.  The Veteran has submitted a claim for an 
increase which the RO has denied.  This appeal ensued.  The 
Veteran reports that a higher rating is warranted since he has 
complaints of right foot pain and because he has to wear 
orthotics.  

In a March 2000 letter a private examiner, Dr. Burnett, stated 
that the Veteran has painful arches on ambulation and palpation 
which has occurred due to a flexible type foot bilateral.  It was 
noted that this type of foot there is excessive pull and tension 
on the insertion of the plantar fascia plantar aspect heel.  He 
reported that for this reason it is medically necessary to 
fabricate orthotics to properly support the foot.  Private 
records from Dr. Burnett show that in July 2000, the Veteran was 
issued orthotics for both feet to control elongation of feet and 
plantar fascia stretch.  

On VA examination in May 2006, the Veteran stated that he used 
orthotics in his shoes and that when he uses them he has no 
problems.  It was noted that he had mild pain with palpation of 
the third interphalangeal at the level of 2/10.  Examination 
showed pedal pulses were palpable and that there was no edema.  
Deep tendon reflexes were present and plantar reflexes and 
flexors were normal.  
X-rays showed bilateral calcaneal spur.  The pertinent diagnosis 
was, history of fracturing right foot, normal X-ray.  

Records from Dr. Burnett show that the Veteran was seen in 
September 2007.  Pain on palpation of both feet was noted and the 
Veteran's orthotics were raised and recontoured for a better fit.  

Lay statements were received in May 2008 from the Veteran's wife 
and his son regarding the Veteran's foot complaints and pain. 

VA records show that in September 2008 an X-ray showed no 
evidence of fracture or dislocation with hammer toes deformity of 
the right third through fifth toes.  

The Veteran was examined by VA in July 2010.  He complained of 
right foot aching and pain, especially with cold weather.  He 
reported having no surgery and taking no medication.  The Veteran 
reported having pain, stiffness, fatigability, and lack of 
endurance all while standing and walking.  The pain was located 
in the dorsal and plantar arch, with stiffness and lack of 
endurance in the plantar arch.  It was noted that there were no 
flare-ups, and that he could stand for 15 to 30 minutes.  He 
could walk 1/4 mile.  It was noted that orthotic inserts were used 
for bilateral foot pain with fair efficacy.  There was no 
evidence of painful motion, swelling, instability, weakness or 
abnormal weight bearing.  There was objective evidence of 
tenderness.  There was no evidence of malunion or nonunion of the 
tarsal or metatarsal bones, no atrophy, and no foot deformity 
except for hammertoes of the right second through fifth toes.  X-
rays showed no evidence of fracture or dislocation; they did show 
bilateral Achilles calcaneal enthesophytes.  The examiner 
diagnosed, right hammer toe deformity.  There were some mild to 
moderate effects on activities of daily living.  The examiner 
stated that he did not think that the Veteran's right foot 
condition should have an impact on his ability to obtain and 
retain sedentary employment, but that his ability to perform 
physical labor would be somewhat limited.  

Discussion

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a compensable disability rating for 
the right foot disorder.  As noted above, a compensable 
disability rating of 10 percent is warranted under Diagnostic 
Code 5284 when there is evidence of moderate symptomatology.  38 
C.F.R. § 4.71a.  In the present case, while the Veteran has 
reported subjective symptomatology of pain, there was no 
objective symptomatology noted upon examination.  The evidence 
shows that he had no painful motion.  The only symptom found 
during the examination was the Veteran's report of pain and a 
finding of some tenderness.  Therefore, it would be inappropriate 
to characterize the Veteran's symptomatology as moderate.  

The Board recognizes that the Veteran has described right foot 
pain.  As a layperson, the Veteran is competent to testify to 
matters such as this.  The Board has considered the statements of 
the Veteran and his son and wife as to the extent of his current 
symptoms, as he is certainly competent to report that his 
symptoms are worse.  Layno, 6 Vet. App. at 470.  His family 
members are competent to report what they have observed.  
However, in evaluating a claim for an increased schedular rating, 
VA must only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the examination 
of clinical data gathered by competent medical professionals.   
See Massey, 7 Vet. App. at 208.  To the extent that the Veteran 
argues or suggests that the clinical data supports an increased 
disability rating or that the rating criteria should not be 
employed, he is not competent to make such an assertion.  See 
Espiritu, 2 Vet. App. at 494. 

Further, even when considering the Veteran's report of right foot 
pain, this would still not rise to the level of moderate 
symptomatology.  It was noted during the VA examination that the 
Veteran was able to stand for 15 to 30 minutes, and that he was 
capable of ambulating a quarter of a mile.  The record also 
demonstrates that no pain was elicited upon examination and that 
the Veteran has not sought medical treatment for his right foot 
condition other than for bilateral orthotics.  He has reported 
that he had fair efficacy with orthotics.  As such, the 
preponderance of the evidence demonstrates that even when 
considering the Veteran's report of pain, his symptomatology is 
more appropriately characterized as mild.  

To the extent that the dictates of DeLuca are applicable in this 
case, the medical evidence of record does not demonstrate that he 
has, or has complained of, any limitation of motion or additional 
limitation of motion in response to repetitive motion or effects 
upon his ordinary activity that would support an increased 
evaluation.  And while motion of the right ankle was not 
documented in degrees on this examination, on VA lumbar spine 
examination that same month, motion of the right ankle was 
reported to be active against full resistance.  As noted above, 
here was no objective evidence of painful foot motion, swelling, 
tenderness, instability, weakness, or abnormal weight bearing.  
There are no flare-ups and no indication of atrophy.  

The Board has considered whether a higher disability evaluation 
may be assigned under other potentially applicable diagnostic 
criteria for rating disabilities of the foot by analogy.  38 
C.F.R. § 4.71a, DCs 5276, 5277, 5278, and 5283 (2010) provide for 
higher ratings for foot disability.  The record reflects, 
however, that on examination, the Veteran has not been found to 
have pes planus, claw foot, valgus or varus deformity or malunion 
or nonunion of the tarsal or metatarsal bones of the right foot.  
As such, there is no basis for the award of an evaluation in 
excess of the currently assigned 10 percent for his right foot 
disability under those criteria.  And while he has been found to 
have hammertoes of the right foot, the record does not show that 
he has the disability which encompasses all toes, which is 
necessary for a 10 percent rating under DC 5282.  

There is no indication in any of the objective evidence of record 
that the Veteran experiences at least moderate impairment of the 
right foot as a result of his service-connected right foot 
disorder such that a compensable rating is warranted for this 
disability under DC 5284 at any time during the appeal period.  
The Veteran has not identified or submitted any competent 
evidence showing that his service-connected right foot disorder 
would result in any compensable disability (i.e., by 
demonstrating at least moderate foot injury.  Because the level 
of disability experienced by the Veteran due to his service-
connected right foot disorder has been uniform throughout the 
appeal period, the Board finds that consideration of staged 
ratings is not appropriate.  

2.  Degenerative Disc Disease of the Lumbar Spine

The Veteran claims that his service connected low back disorder 
warrants an initial rating in excess of the assigned 10 percent.  
His disorder is rated under DC 5242.  
A general rating formula for diseases and injuries of the spine 
provides that with or without symptoms such as pain, stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease the criteria for consideration are as follows:  

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees, 
but not greater than 30 degrees; or, the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasms or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphasia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2010)  

Incapacitating episodes of intervertebral disc syndrome having a 
total duration of at least six weeks during the previous 12 
months warrant a 60 percent disability rating. Incapacitating 
episodes of intervertebral disc syndrome having a total duration 
of at least four weeks but less than six weeks during the 
previous 12 months warrant a 40 percent disability rating. 
Incapacitating episodes of intervertebral disc syndrome having a 
total duration of at least two weeks but less than four weeks 
during the previous 12 months warrant a 20 percent disability 
rating. Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least one week but less than two 
weeks during the previous 12 months warrant a 10 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5243.  Incapacitating 
episodes are defined as episodes requiring bed rest prescribed by 
a physician and treatment by a physician.   38 C.F.R. § 4.71a 
(2010).

As previously noted, the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA treatment records show that in December 2005, the Veteran had 
back complaints.  It was noted that range of motion was slightly 
decreased primarilary on lateral movement.  DJD multiple sites 
was diagnosed.  

In a January 2006 letter, a private examiner, Dr. Allen, stated 
that the Veteran came to him several times and that X-rays showed 
some disc degeneration and rotation.  

The record shows that the Veteran was examined by VA in August 
2006.  The claims file was reviewed.  The Veteran reported having 
no urinary incontinence, frequency or urgency, no fecal 
incontinence, no erectile dysfunction, no leg or foot weakness.  
He noted having weekly numbness with no other sensory complaint.  
It was noted that he had no flare-ups, no decreased motion, as 
well as no stiffness, weakness, or spasm of the lumbar spine.  He 
reported having mild pain 1 to 6 days a week with no radiation.  
There was no limitation on walking and he had no incapacitating 
episodes.  His gait was normal and there was no ankylosis of the 
lumbar spine.  There was no atrophy.  Flexion was to 90 degrees 
and extension was to 30 degrees.  Right and left lateral flexion 
and right and left lateral rotation were all to 30 degrees.  
There was no additional limitation of motion on repetitive use of 
the joints due to pain, fatigue, weakness, or lack of endurance.  
Muscle tone was normal.  Sensory examination of both lower 
extremities was normal.  Knee jerks were normal.  Lasegue's sign 
was negative.  X-rays showed multilevel discogenic and facet 
degenerative changes greatest at the L5-S1 level.  The diagnosis 
was, degenerative disc disease of the lumbar spine with no 
significant effects occupationally.  There were some mild and 
moderate effects on activities of daily living.  

Lay statements were received in May 2008 from the Veteran's wife 
and his son regarding the Veteran's back complaints and pain. 

In May 2008 letter, Dr. Allen stated that the Veteran has 
degenerative disc disease of the lumbar spine.  He stated that 
the Veteran had a positive toe walk test and straight leg raise 
as well as radiating pain on sciatic nerve stretch.  It was noted 
that the Veteran had decreased sensation along the L-4 dermatone 
in the left leg and a positive Braggards test.  The examiner 
stated that this is likely due to the low back, the knee and 
possibly the left ankle problems.  

Private records show that in September 2008, the Veteran 
complained of back pain.  Later that same month he reported 
having numbness and tingling of the lower extremities due to his 
low back.  No pertinent findings related to the low back were 
noted.  

VA outpatient treatment records show that in October 2008 an MRI 
showed lumbosacral degenerative changed greatest involvement at 
L5-S1 where there is a moderate to severe right-sided neural 
forminal stenosis. 

The Veteran was examined by VA in July 2010.  The claims file was 
reviewed.  A medical history was documented.  He reported having 
low back problems and pain, and taking over the counter pain 
medication with fair results.  He had no hospitalizations or 
surgery.  He stated that he had severe flare-ups every 2 to 4 
months which last 1 to 2 weeks.  He reported having pain, 
fatigue, decreased motion, stiffness, and weakness.  There were 
no spasms.  He reported having radiation of pain into the lower 
extremities.  He also reported having 2-3 incapacitating episodes 
within the last 12 months lasting 2-3 days each.  It was noted 
that he was able to walk 1/4 mile and that his gait was normal.  
There was no abnormal spinal curvature and no ankylosis.  
Examination showed no atrophy, spasm, guarding or weakness.  
There was pain on motion and tenderness.  Flexion was to 90 
degrees; extension was to 30 degrees; left and right lateral 
flexion were to 30 degrees; and left and right lateral rotation 
were to 30 degrees.  There was no additional limitation of motion 
following repetitive motion.  Reflexes were normal bilaterally 
and plantar flexion was normal bilaterally.  Sensory findings 
were normal, bilaterally in the lower extremities.  There were no 
dysesthesias and vibration, position sense, pain on pinprick and 
light touch were all normal, bilaterally.  An MRI dated in 
December 2009 was noted to reflect no changes from the previous 
MRI in 2008.  It was noted that the Veteran was retired due to 
age or duration of work.  The diagnosis was, lumbar spine 
degenerative disc disease.  It was noted that the Veteran would 
have problems with lifting and carrying due to decreased strength 
and pain.  It was stated that he had occasional severe back pain 
which requires rest and time off his feet.  He indicated that the 
Veteran's disorder would not have an impact on his ability to 
obtain and maintain sedentary employment but that physical labor 
would be limited.  

Discussion

The Veteran's lumbar spine disability is current rated under 38 
C.F.R. §§ 4.71a, Diagnostic Code 5242 [degenerative arthritis of 
the spine].  Diagnostic Code 5242 [and thus the general rating 
formula for diseases and injuries of the spine] is appropriate in 
that it provides rating criteria for the specific disability for 
which the Veteran is service-connected, namely degenerative disc 
disease of the lumbar spine.  Moreover, the medical evidence of 
record indicates that the Veteran's service-connected lumbar 
spine disability is primarily manifested by pain and loss of 
motion, which is congruent with the criteria set out in the 
general rating formula for diseases and injuries of the spine.  

Based on the above findings, the Veteran's low back disorder 
would warrant a 10 percent evaluation based on limitation of 
forward flexion of the thoracolumbar spine, with significant 
greater severity due to pain limiting functioning not shown to 
support a next-higher 20 percent evaluation as equivalent to 
limitation of flexion to less than 60 degrees.  Diagnostic Code 
5235-5239.  Further, the Veteran's disc disease was not shown to 
have resulted in periods of incapacity to support a higher 
disability rating under Diagnostic Code 5243.  In this regard, 
while the Veteran has reported having incapacitating episodes, 
there is no showing in the file that he was prescribed bed rest 
by a physician and treatment by a physician.  While the Veteran 
may experience some episodes of incapacitation, absent objective 
evidence that those episodes required bed rest and treatment 
prescribed by a physician, a higher rating cannot be assigned   
Accordingly, the Board finds that the evidence does not show 
incapacitating episodes or prescribed bed rest by a physician in 
any year under consideration during the pendency of the appeal.  
And even if he had been, the criteria for a higher rating have 
not been met since there is no indication that he had episodes 
totaling at least two weeks.  At most, according to the Veteran 
in the last 12 months his "episodes" had a total duration of 9 
days.  Therefore, an increased rating is not warranted under the 
criteria for rating intervertebral disc syndrome based on 
incapacitating episodes. 

As to motion of the back, flexion was noted to be to 90 degrees 
on VA examinations, and combined motion was 240 degrees.  Thus 
the criteria for a 20 percent rating, or higher, have not been 
met at any time during the appeal period.  

The Board has considered whether an increased disability rating 
is warranted for the Veteran's lumbar spine disability based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995). The objective clinical findings of record, however, 
do not reflect impairment that warrants a higher rating. The 
Veteran has indicated that he experiences flare-ups and increased 
pain due to his lumbar spine disability.  However, the record 
shows that there were no objective indicia of pain on motion, 
additional loss of motion on repetition, weakened movement, 
fatigability, and incoordination, being present.  The records for 
the period under consideration are absent any indication that the 
Veteran was suffered from limitation of motion or other symptoms 
which was more severe than is contemplated by the currently 
assigned disability rating.  Crucially, as has been discussed 
above, his lumbar spine has not been shown to have any additional 
limitation of motion on repetitive motion and there is no pain on 
motion.  

The Board has considered the Veteran's statements and those of 
his wife and son regarding his low back disorder.  The Board 
recognizes the contentions as to the severity of his lumbar spine 
disability.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an injury or 
illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as 
laypersons, the Veteran, his wife, and his son are not competent 
to provide an opinion requiring medical knowledge, such as 
whether the current symptoms satisfy diagnostic criteria.  
Espiritu v.  Derwinski, 2 Vet. App. 492 (1992).  As a result, the 
Veteran's own assertions and those of his wife and son do not 
constitute competent medical evidence in support of an increased 
rating for a lumbar spine disability.

In this case, findings in the medical records do not support a 
conclusion that the Veteran has radiculopathy, or that he has any 
other objective neurological symptoms that relate to his lumbar 
spine disability that could be assigned any separate compensable 
rating.  VA examination has demonstrated no neurological 
impairment or sensory impairments, and he has not been diagnosed 
with any specific neurologic pathology.  Additionally, no muscle 
atrophy is present.   The Board finds that the Veteran is not 
entitled to a separate rating for any neurological component of 
his lumbar spine disability as the objective evidence does not 
show any independently ratable neurological manifestations that 
would warrant a compensable rating.   

The Board has determined that the Veteran is entitled to no more 
than a 10 percent disability rating under any of the spinal 
rating criteria applicable.  Thus, the  Board finds that there is 
no basis for assigning a rating in excess of 10 percent because 
the evidence does not show that the Veteran has forward flexion 
of the lumbar spine greater than 30 degrees, but not greater than 
60 degrees; or the combined range  of motion of the cervical 
spine not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
hypnosis, as well as no additional  limitation due to pain or 
flare-ups.

In sum, the weight of the credible evidence demonstrates that the 
orthopedic manifestations of the Veteran's lumbar spine 
disability warrant no more than 
a 10 percent rating at any time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet.  App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of the 
evidence is against the claim for an increased rating, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Extra Schedular Considerations

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.   
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."   
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating. 

The Veteran's right foot disability has been found to cause pain 
with tenderness.  However, such mild symptomatology is 
contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Furthermore, the VA examiners concluded 
that there were no significant occupational effects.  There is 
also no evidence of medical treatment for the right foot, other 
than the providing of orthotics, suggesting that the Veteran has 
not had frequent periods of hospitalization for this disability.  
He has denied having any surgery.  The rating criteria reasonably 
describe the Veteran's disability and referral for consideration 
of an extraschedular rating is, therefore, not warranted.  

As to the lumbar spine disorder, the Board finds that the 
Veteran's service-connected lumbar spine disability does not 
present such an unusual or exceptional disability picture at any 
time so as to require consideration of an extraschedular rating.  
38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence 
of record shows that manifestations of the Veteran's service-
connected lumbar spine disability do not result in a marked 
functional impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  Furthermore, the VA examiners 
concluded that there were no significant occupational effects.  
There is also no evidence of medical treatment for the lumbar 
spine, and the Veteran has not had periods of hospitalization for 
this disability.  The rating criteria reasonably describe the 
Veteran's disability and referral for consideration of an 
extraschedular rating is, therefore, not warranted.  
Consequently, the Board concludes that referral of this case for 
consideration of an extraschedular rating is not warranted.  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, and for 
some disorders, may be presumed if manifested to a compensable 
degree within the first post service year.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service. Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken leg), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also 38 C.F.R. § 3.159(a)(2).

In this regard, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b).

A Left Foot Disorder

The service treatment records show that in November 1963, the 
Veteran was treated for Achilles tendonitis of the left heel.  At 
separation in May 1965, the Veteran denied a history of foot 
trouble and clinical evaluation of the feet was normal.  

After service, private records show that the Veteran reported 
having painful arches on ambulation and palpitation of the feet 
in 2000.  Orthotics were issued. 

In March 2006, the Veteran was treated by VA and the finding was 
digits neuritis.  When he was examined by VA in May 2006, he was 
found to have calcaneal spurs, which were found on X-rays.   

In a May 2008 letter, a private examiner noted that the Veteran 
had left foot and ankle problems and that the arch and plantar 
fascia are service related.  

The Veteran was examined by VA in July 2010.  The claims file was 
reviewed.  A history was taken and the Veteran was examined.  
Hammertoes were noted involving the second through fifth toes.  
X-rays showed no evidence of fracture or dislocation.  There was 
an Achilles calcanceal enthesophyte noted.  The examiner 
diagnosed a left hammer toe deformity.  The examiner stated that 
it was less likely than not, less than a 50/50 probability that 
the left foot condition was caused by or the result of service.  
It was noted that there was no discreet injury or event noted.  
He stated that the left foot condition is hammertoe deformity of 
several digits.  In reviewing the claims file he reported that he 
did not find any evidence of an injury to the left foot.  He 
stated that the Veteran attributed his condition to many jumps in 
service but that he also reports that his foot began to bother 
him only after his military service.  He indicated that without 
documentation of specific injuries of foot abnormalities during 
service he could only say that  his current condition is less 
likely as not caused by or a result of his military service.  

Discussion

The Veteran was treated in service for a left foot complaint 
involving the left heel, and he has been currently diagnosed with 
a left foot disorder.  Thus, two of the criteria for service 
connection have been met.  In order for him to prevail therefore, 
there must be a determination of a relationship between his 
disability and his military service.  Here the record contains a 
private examiner's finding regarding a relationship and a VA 
examiner's finding on the same subject. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  A bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
Board is not bound to accept any opinion (from a VA examiner, 
private physician, or other source) concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a 
duty to assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  

Factors that may be considered in assessing the probative value 
of a medical opinion include a physician's access to the claims 
file or pertinent evidence, the thoroughness and detail of the 
opinion, the accuracy of the factual premise underlying the 
opinion, the scope of examination, the rationale for the opinion 
offered, the degree of certainty provided, and the qualifications 
and expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds the VA examiner's opinion to be very persuasive 
because it was based upon examination of the Veteran and his 
claims folder and supported by a well-reasoned rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well- reasoned rationale, as well as a 
basis in objective supporting clinical data.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. 
App. 181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the Veteran, 
did not provide the extent of any examination, and did not 
provide any supporting clinical data).

Conversely, the Veteran submitted a statement by Dr. Allen dated 
in May 2008.  Dr. Allen stated only that the Veteran has foot 
injuries and that the arch and plantar fascia are no doubt 
service connected.  However, he also stated that this was not 
within his scope of practice.  This opinion consists of only a 
conclusory statement regarding the Veteran's feet, given without 
supporting data in the record and without reasoning, and, 
therefore, the Board finds the opinion to be of little probative 
value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 301 
(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating 
that a medical opinion must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions).  Thus the Board concludes that the more probative 
evidence in the file is against a finding that the Veteran's left 
foot disorder is related to his military service. 

The Veteran can attest to factual matters of which he had first- 
hand knowledge, e.g., experiencing pain in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran is also competent to report what comes to him through his 
senses; symptomatology which is observable and identifiable by 
lay people represented competent evidence, such as varicose veins 
which "may be diagnosed by their unique and readily identifiable 
features."  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 
Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit 
stated that under section 1154(a), lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

However, although the Veteran is competent in certain situations 
to provide a diagnosis of a simple condition, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran is not competent to assess whether his parachute 
jumping in service caused his currently diagnosed left foot 
disorder of hammer toe deformity.  Rather, the VA medical 
examiner's opinion is more probative in that regard because the 
examiner is a medical expert.  The Board attaches significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and included 
an access to the accurate background of the Veteran.  Thus, the 
Veteran's report of symptoms his personal assessment of its 
etiology is not competent.

Further, to the extent that the Veteran's statements are offered 
as evidence of continuity of  symptomatology, the Board 
acknowledges that lay evidence  concerning continuity of symptoms 
after service, if credible, is  ultimately competent, regardless 
of the lack of contemporaneous  medical evidence.  See Buchanan 
v. Nicholson, supra.  However the Veteran has not affirmatively 
asserted that he has had left foot pain since service.  He 
reported the onset to be in the 1960's on VA examination in July 
2010, and he has not stated that he had a left foot injury in 
service.  

Here the Veteran states that the jumps he performed while in 
service caused his current disorder.  While the Board 
acknowledges that the Veteran is competent to  provide evidence 
of his own experiences, the fact that the  Veteran's treatment 
records do not reflect a diagnosis of a left foot disorder 
approximately 35 years after service weighs  heavily against any 
claim.  With respect to a merits review, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  As such, the Board finds that the probative evidence 
is against the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where Veteran failed to account for lengthy 
time period between service and initial symptoms of disability).  
Additionally, on VA examination in July 2010, the Veteran 
reported that his left foot did not bother him until after 
service and that he did not recall any antecedent trauma.  He 
makes no mention of a left foot disorder in the private and VA 
treatment records in the file until many years after service.  

The preponderance of the evidence is against finding that the 
Veteran has a left foot disorder etiologically related to active 
service.  The appeal is accordingly denied.  In  making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and  negative evidence 
to otherwise grant the Veteran's claim.




ORDER

A compensable rating for a stress fracture of the right foot is 
denied.

An initial rating beyond 10 percent for degenerative disc disease 
of the lumbar spine is denied.

Service connection for a left foot disorder is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


